Citation Nr: 1539514	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-01 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented in order to reopen a claim of entitlement to service connection for a back condition and if so, whether service connection for a back condition is warranted. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and V.B.

ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from December 1966 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for PTSD, and an April 2010 rating decision issued by the RO, which, in pertinent part, denied the Veteran's petition to reopen his claim for service connection for lumbosacral spine, disc herniation.  

The Board notes that the issue of entitlement to service connection for PTSD has not been certified to the Board.  However, such issue has been perfected by the timely filing of a substantive appeal.  Moreover, such certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  Therefore, as such issue has been perfected for appeal, the Board has jurisdiction over it, and it is included on the title page of this decision.

In October 2012, the Veteran indicated that he did not want a hearing on his claim for service connection for PTSD, but that he did want to be heard on the issue to reopen his claim for service connection for lumbosacral spine, disc herniation.  In December 2014, the Veteran testified before a Veterans Law Judge at a videoconference hearing.  Unfortunately, due to an audio malfunction, a written transcript of that hearing was unavailable.  The Veteran was informed of the malfunction in December 2014 and given an opportunity to appear at a new hearing, in accordance with 38 C.F.R. § 20.717 (2015).  In January 2015, the Veteran requested that he be rescheduled for a videoconference hearing at his RO.
In March 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a videoconference hearing.

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in May 2015.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional relevant medical records and lay statements and waived initial consideration of such by the AOJ.  The Board may therefore properly consider such newly submitted evidence.  The record was held open for an additional 90 days, at the request of the Veteran's representative, to allow for the submission of additional evidence.

The Board notes that the Veteran's claim for service connection for a back condition was previously denied in a May 1989 rating decision; however, the record shows additional diagnoses of low back disorders, to include chronic low back pain.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record).



The Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

The Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra, at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id. 

Under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for a back condition.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection for a back condition pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for a lumbar spine disorder.

While the RO had characterized the Veteran's claim for service connection for PTSD as entitlement to service connection for PTSD only, the Board notes the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, and depression.
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.

The Board notes that, in March 1979, the Veteran submitted a VA Form 21-22 (Appointment of (Veterans Service Organization) as Claimant's Representative) appointing The American Legion as his representative.  In April 2003, the Veteran submitted a new VA Form 21-22 appointing North Carolina Division of Veterans Affairs as his representative.  However, in September 2011, the Veteran submitted a new VA Form 21-22, again appointing The American Legion as his representative.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

As a final preliminary matter, the Board notes that additional evidence, namely VA examination reports, were added to the record following the issuance of the October 2010 statements of the case (SOC).  As the Veteran's claims for are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The reopened issue of entitlement to service connection for a lumbar spine disorder and the issue of entitlement to service connection for an acquired psychiatric disorder to include, PTSD, adjustment disorder, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a final decision issued in May 1989, the RO declined to reopen the Veteran's claim for service connection for a back condition, which had been previously denied by the Board in a February 1980 decision.
2.  Evidence added to the record since the last final denial in May 1989 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back condition.


CONCLUSIONS OF LAW

1.  The May 1989 RO decision that declined to reopen the Veteran's claim for service connection for a back condition is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations as it relates to reopening.  However, consideration of the merits of the reopened claim, and the claim for service connection for an acquired psychiatric disorder to include PTSD, adjustment disorder, and depression is deferred pending additional development consistent with the VCAA.  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307 and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.    § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R.              § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year and three years, respectively, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

A claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran previously claimed entitlement to service connection for a back condition in January 1979.  In the February 1980 decision, the Board considered the Veteran's service treatment records, VA treatment records, private treatment records, and hearing testimony.  The Veteran's service treatment records showed that the Veteran had been treated on four occasions during a two month period in 1967, for complaints of low back pain.  While a physical exam in October 1967 showed a mild spasm of the right paravertebral lumbar muscle, the Veteran had full range motion, his deep tendon reflexes were normal, his x-ray films were normal, and his straight leg raises were normal.  The Board noted that the Veteran's service treatment records did not show a chronic back disability and that the episodes of back pain which the Veteran experienced were "acute and transitory, [and] resolved without residual disability."  It was further observed that there were "no complaints or residuals...disclosed by [the] separation examination." 
The Board indicated that the post service treatment records showed treatment in 1974, after the Veteran reported injuring his back while shoveling dirt, for severe lumbosacral spasm.  The Veteran's x-ray films revealed slight spurring of the vertebral margins of the L4, L5 levels due to slight degenerative changes.  The Board found that the Veteran had not provided any evidence of chronicity or continuity of the in-service back pain, and that the first documentation of a reported chronic back disability was in 1974.  Ultimately, the Board denied service connection for a back condition as the Board concluded that it was not incurred in or aggravated by the Veteran's service or manifested to a compensable degree within one year following separation from service. 

The February 1980 Board decision was sent to the Veteran.  The Veteran did not request to appeal the Boards decision until November 1981, and the RO notified him that the Board decision was final and that new and material evidence was necessary to reopen his claim.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R.      § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for a back condition was received prior to the expiration of the appeal period stemming from the February 1980 Board decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  See 38 C.F.R. § 3.156(b).  As the Veteran did not complete an appeal of this decision, it is considered final with respect to this issue.  See 38 U.S.C.A.         § 7105(c).

Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  As the Veteran did not associate any additional service treatment records there is no basis for reconsideration of this issue under 38 C.F.R. § 3.156(c).

The Veteran submitted a petition to reopen his claim for service connection for a back condition in October 1988.  In a May 1989 decision, the RO declined to reopen the Veteran's claim and maintained the Board's denial of his claim for service connection for a back condition.  The RO noted that the Veteran submitted post service treatment records which showed that he had received treatment for his back pain, however the RO determined that they "provide[d] no historical basis for change," and as such the RO did not view the records as new and material. 

The RO declined to reopen the Veterans claim for service connection for a back condition in May 1989.  The Veteran took no further action with respect to this claim until a new claim was filed in February 2010.  Thus the May 1989 RO decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R.      § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for a back condition was received prior to the expiration of the appeal period stemming from the May 1989 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

As the Veteran did not complete an appeal of this decision, it is considered final with respect to the issue of service connection for a back condition.  See 38 U.S.C.A. § 7105(c).  Moreover, as the Veteran did not associate any additional service treatment records with the claims file, there is no basis for reconsideration of this issue under 38 C.F.R. § 3.156(c).

Relevant evidence received since the May 1989 decision consists of VA treatment records, lay statements, and the Veteran's statements.  As indicated previously, the primary basis of the Board's denial in February 1980 was that there was no continuity or chronicity of treatment or symptoms.  That the Veteran's back condition was not related to service and it did not manifest to a compensable degree following service.  The basis of the RO's denial in May 1989 was that the records submitted by the Veteran did not speak to the issue of chronicity and therefore did not raise a reasonable possibility of substantiating the Veteran's claim.  The Board finds that the newly received evidence suggests that the Veteran's back condition may have been continuous from his time of service or that it manifest within one year of separation from service and as such may be related to the Veteran's military service. 

The newly received evidence consists of lay statements from both the Veteran's sister, M.H., and his caretaker, V.B.  Both women indicated that they had known the Veteran his entire life and that prior to his military service; he never experienced any back pain or disability.  M.H. indicated that "when he return home from service there, were several times that I gave, him pain medicine, for his back.  He told me that pick up a bucket in Germany, and had problems every since."  See M.H.'s statement from December 2014.  In a statement from V.B., it is noted that "[t]here was no back problems before going in the military.  When returning home from the military, he complain a lot with his back. "  See V.B.'s statement from December 2014.  Additionally, in various statements of record, the Veteran has described the onset and continuity of his back condition symptomatology.  In his May 2015 hearing, the Veteran testified that he had repeatedly reported that his low back pain began while in the Army, that he continued to suffer from low back pain after separation from the service, and that he was treated at Walter Reed National Military Medical Center as well as the District of Columbia General Hospital during the years immediately following his separation from the service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Pursuant to Justus, supra, his statements are presumed credible for the purpose of reopening his claims.  All of the newly received lay statements tend to demonstrate chronicity of the Veteran's symptoms, and could possibly establish continuity since the Veteran's service. 

The Board finds that the evidence added to the record since the last final denial in May 1989 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back condition.  Therefore, new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a back condition is reopened.


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a back condition is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the etiology of the Veteran's lumbar spine disorder as well as the nature and etiology of the Veterans claimed acquired psychiatric disorders.

With regards to the reopened claim for service connection for a lumbar spine disorder, the Board notes that the record reflects a current diagnosis of a lumbar spine disorder.  The Veteran's service treatment records reflect four separate occasions when the Veteran was treated for a low back injury or low back pain.  The Veteran contends that while he was stationed in Germany working as a mechanic he was required to carry five gallon buckets of oil up and down hills, through snow, to and from the generators in order to keep them functioning.  See Veteran's hearing testimony, pg. 8-10.  The Board notes that the Veteran's Form DD-214 does reflect that he was listed as a power plant operator and mechanic.  Moreover, the Veteran contends that he began experiencing back problems and pain during service and that such has continued to the present time.  In an August 1979 VA examination report, the VA examiner offered a diagnosis of "dorsal scoliosis, left" and "hypertrophic arth. L4-L5-S1."  The examiner provided no etiological opinion or explanation for his diagnosis.  On remand, an opinion as to the etiology of the Veteran's disability offering a clear conclusion supported by medical explanations addressing the Veteran's statements and his medical history must be obtained.  

With regards to the claim for service connection for an acquired psychiatric disorder, the Board notes that the record reflects current diagnoses of adjustment disorder, and depression but not a valid diagnosis for PTSD.  The Veteran's service treatment records as well as his separation medical examination from October 1968 reflect no psychiatric treatment notes or diagnoses.  The Veteran's post service treatment records reflect four separate instances where VA physicians diagnosed the Veteran with PTSD, depression, and alcohol abuse.  See August 2008 VA treatment note, see also September 2008 VA treatment note, see also VA treatment note Durham VAMC, Dr. J.  These PTSD diagnoses, however, were predicated upon alleged stressors which were disproven by the AOJ as factually inaccurate.  See January 2009 VA memorandum.  Therefore these PTSD diagnoses and opinions have no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005)(reliance on a Veteran's statements renders a medical opinion not credible if the Board rejects the statements of the Veteran as lacking credibility); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006); see Reonal v. Brown, 5 Vet. App. 460, 461 (1993)(an opinion based on an inaccurate factual premise has no probative value).  

The Veteran now contends that he suffers from PTSD as a result of a stressor which allegedly occurred in Swankfurt, Germany.  The Veteran contends that he witnessed an on-base fight where a fellow serviceman was killed with a beer bottle during Octoberfest in either 1967 or 1968.  See Veteran's November 2011 statement.  A December 2011 VA examiner found that PTSD was not diagnosed and that the Veteran had not reported a stressor that meets the criteria for PTSD.  No rationale was provided for this opinion.  The examiner did diagnose the Veteran with adjustment disorder and alcohol abuse but provided no etiological opinion or explanation for her diagnosis.  On remand, an opinion as to the nature and etiology of the Veteran's acquired psychiatric disorders offering clear conclusions supported by medical explanations addressing the Veteran's statements and his medical history must be obtained.  

The Board notes that an essential criterion for service connection for PTSD is a link between the Veteran's PTSD and the verified in-service stressor.  See 38 C.F.R.       § 3.304(f).  The RO should undertake any necessary development to attempt to verify the Veteran's claimed in-service stressor, namely the alleged on-base fight during Octoberfest in 1967 or 1968 in Germany.  In this regard, the AOJ made no attempts to verify the on-base fight.  Any action necessary for independent verification of the Veteran's reported stressor, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the RO should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.

The Board notes that in the Veteran's October 1988 petition to reopen his claim, he indicated that he had received treatment for his back at the Morris Cafrity Memorial Hospital in 1970.  Such treatment records are not of record.  The AOJ should contact the Veteran to obtain appropriate authorization so that any such records can be obtained.  The Board notes that during the May 2015 hearing, the Veteran testified that he had sought treatment for his back pain at Walter Reed National Military Medical Center, the District of Columbia General Hospital, and Woodson Medical Center soon after service, specifically during 1968, 1969, and 1970.  The Veteran also indicated that Dr. S, a private non-VA doctor, in Stanberry, North Carolina treated his back between 1978-1980.  Such treatment records are not of record.  As such, the AOJ should contact the Veteran to obtain appropriate authorization so that any such treatment records can be obtained.

The record reflects that the Veteran applied for Social Security Administration (SSA) disability benefits.  Documentation in the claims file, to include a statement from the Veteran in July 2010, appears to indicate that such claim has been granted.  The basis of this award is not clear from the current record.  Moreover, any records used in the decision may have a bearing on this case.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any non-VA provider who had treated him for his lumbar spine disorder and acquired psychiatric disorders, and provide appropriate authorization so that any such private treatment records could be obtained, to include the District of Columbia General Hospital, Walter Reed National Military Medical Center, Woodson Medical Center, and Morris Cafrity Memorial Hospital between 1968 and 1970, and Dr. S, in Stanberry, North Carolina from 1978-1980.  Make at least two (2) attempts to obtain records from this source.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all VA treatment records dated August 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A (b)(2) and 38 C.F.R. § 3.159(e).  

3.  Obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim from SSA.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  The AOJ should attempt to verify the Veteran's alleged stressor with any appropriate source, to include the Joint Services Records Research Center (JSRRC).  In this regard, the AOJ should review the file and prepare a summary of the Veteran's claimed stressor regarding a fatal fight that occurred on base in Schweinfurt, Germany during Octoberfest in 1967 or 1968, where one man was killed after being struck in the head with a beer bottle. Any response received should be documented in the record.

5.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his lumbar spine disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Following a review of the record, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's lumbar spine disorder.  The examiner should identify all such disorders that have been present at any time since February 2010.

b)  For each diagnoses related to the Veteran's lumbar spine disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include the initial incident in Germany in September 1967 where the Veteran complained of injuring his back after carrying five gallon buckets of oil.

The examiner should also address the impact, if any, of the Veteran's 1974 complaint of sustaining a back injury while shoveling dirt.  The examiner should identify whether this injury appears to be in the same area as the Veteran's claimed in-service injury.

c)  If arthritis is diagnosed, did such manifest to within one year of the Veteran's discharge from honorable active duty service (i.e., December 1968)?  If so, what were the manifestations?

In offering an opinion, the examiner must also explicitly consider the Veteran's reports regarding the onset of such disorder and the continuity of symptomatology.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

6.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of any acquired psychiatric disorders.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Following a review of the record, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM IV) criteria.

b)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  If the examiner does not find that the Veteran meets the DSM-IV's criteria for PTSD, he or she should explain why in detail.  The examiner should specifically consider the January 2009 VA Memorandum indicating that there were no records to corroborate any temporary duty assignments or missions from Germany to Vietnam.

c)  For each currently diagnosed acquired psychiatric disorder other than PTSD the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder is related to the Veteran's military service.

d)  The examiner should also indicate whether the Veteran manifested a psychosis within one year of his discharge from active duty in December 1968 and, if so, should describe the manifestations of such psychosis.  For VA purposes, a 'psychosis' includes a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

In offering an opinion, the examiner must also explicitly consider the Veteran's reports regarding the onset of such disorder and the continuity of symptomatology.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


